Motion for reargument denied. Motion to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: ‘ ‘ Upon this appeal this court held that, since there was no question as to the interstate nature of the defendant employer’s activities and since plaintiffs’ basic grievance arises from discrimination against them, actual and threatened, in favor of union members, the controversy involves unfair labor practices by a labor organization within the purview of the Labor Management Relations Act of 1947; that plaintiffs were required, in the first instance, to avail themselves of the administrative remedy set up by the statute and seek redress before the National Labor Relations Board; and that, accordingly, the courts of this State have no jurisdiction of the present controversy.” [See 302 N. Y. 742.]